United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bainbridge, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Tim Griffin, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1081
Issued: May 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 26, 2016 appellant, through her representative, filed a timely appeal from an
October 29, 2015 merit decision and a February 23, 2016 nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits effective November 6, 2013 pursuant to 5 U.S.C. § 8106(c); and (2) whether OWCP
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

properly denied appellant’s request for reconsideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).
On appeal appellant, through her representative, contends that, Dr. Nicodemo Macri, a
physiatrist, advised that, as she could not lift, due to a urological condition that was not
employment related, she was unable to perform the duties of the offered position. The
representative related that appellant saw a urologist on September 27, 2013, who also indicated
that she could not lift from September 27 to 29, 2013, but could return to full duty on
September 30, 2013. He continued that she reported for work at 7:55 a.m. on Saturday,
September 28, 2013 and was told to leave.
FACTUAL HISTORY
This case has previously been before the Board. In an October 19, 2009 decision, the
Board found that OWCP had not met its burden of proof to terminate appellant’s compensation
benefits effective March 15, 2008 pursuant to 5 U.S.C. § 8106(c) because the offered position
was not suitable. The Board observed that the opinion of a referee physician did not clearly
demonstrate that appellant could perform the duties of the offered position and that OWCP had
not considered her diagnosed emotional condition when terminating her compensation.3 The
facts of the prior appeal are incorporated herein by reference.
Subsequent to the Board’s October 19, 2009 decision, appellant received retroactive
compensation beginning March 16, 2008 and was returned to the periodic compensation rolls.
In August 2010 OWCP referred appellant to Dr. Robert S. Pilcher, a Board-certified
orthopedic surgeon, for a second opinion evaluation.4 In an August 27, 2010 report, Dr. Pilcher
noted the history of injury, appellant’s medical and surgical history, her complaints of left
shoulder girdle pain with numbness of the little and ring fingers, and his review of the medical
records. He found appellant diffusely tender about the left shoulder with excellent grip and
rotator cuff strength and some giveaway weakness. Tinel’s, Phalen’s, and Finkelstein’s tests
were negative. Dr. Pilcher diagnosed left shoulder girdle pain, cervical strain with left
radiculopathy, ulnar nerve neuropathy, and left acromioclavicular joint arthritis. He advised that
appellant’s employment-related left shoulder condition had not resolved, noting limited motion
and pain on elevation of the arm. Dr. Pilcher reviewed a job description and advised that, from a
work point of view, she could return to regular duty with permanent restrictions, including lifting
no more than 20 pounds with the left arm and no reaching above the shoulder.

3

Docket No. 09-384 (issued October 19, 2009). On April 28, 2000 appellant, a city carrier, tripped and fell
exiting her postal vehicle. OWCP accepted the claim for left shoulder strain/contusion and left shoulder
impingement, and appellant underwent arthroscopic left shoulder repair on December 7, 2007. Adhesive capsulitis
of the left shoulder was also accepted. Appellant worked limited duty until 2005 when she rejected a limited-duty
job offer and did not return to work. She was placed on the periodic compensation rolls effective March 3, 2005.
4

For many years appellant was seen by Dr. Wilton B. Reynolds, Jr., a general practitioner. Appellant was also
seen by Gary W. Smith, Ph.D., a psychologist, beginning in February 2006. Dr. Smith diagnosed major depression
and anxiety disorder due to her work. An April 15, 2008 report from Dr. Reynolds is the last medical evidence of
record, before the referral to Dr. Pilcher in June 2010.

2

The employing establishment subsequently offered appellant modified positions that she
refused.
Beginning in April 2011, Dr. Macri provided treatment notes describing examination
findings. He diagnosed left chronic, persistent acromioclavicular joint separation pain and
tenderness, left upper extremity lymphedema, and post-traumatic stress depression and sleep
disorder secondary to the above, all of which was caused by the work injury. On May 14, 2012
Dr. Macri advised that appellant could not return to work and was most likely permanently
disabled.
In November 2012 OWCP referred appellant to Dr. Raymond Derry Crosby, a Boardcertified osteopath specializing in orthopedic surgery, for a second opinion evaluation. In a
December 4, 2012 report, Dr. Crosby described the history of injury and appellant’s medical and
surgical history. He described complaints of a burning sensation over the anterior medial aspect
of the left shoulder radiating to the left elbow and pain with left shoulder range of motion.
Physical examination demonstrated painful left shoulder range of motion, and tenderness on
examination over the acromioclavicular joint. Left shoulder x-ray demonstrated no appreciable
abnormalities. Dr. Crosby reviewed the functional capacity evaluation (FCE) and advised that,
although appellant’s complaints were subjective, they were consistent with irritation to the
anterior capsular area of the left shoulder, noting that her previous surgery had not been
completely successful in alleviating her discomfort. He concluded that appellant had residuals of
the employment injury. While she could not return to regular city carrier duties, appellant could
perform light-duty work. Dr. Crosby advised that appellant could work eight hours daily with
permanent restrictions of two hours of reaching above the shoulder and operating a motor
vehicle, with pushing, pulling, and lifting below chest height limited to 20 pounds.
OWCP forwarded Dr. Crosby’s report to Dr. Macri for review. Dr. Macri continued to
submit bimonthly reports describing appellant’s condition. On February 8, 2013 Dr. Macri
advised that he agreed with all of Dr. Crosby’s recommendations except that he would limit
appellant’s lifting to 15 pounds and lifting should only be allowed between the waist and axillary
regions.
In a February 15, 2013 internal memorandum, OWCP found the weight of the medical
evidence rested with Dr. Crosby as Dr. Macri had not provided rationale for his opinion.
In brief correspondence dated February 2013, Dr. Smith diagnosed severe depression and
severe anxiety. He opined that she was totally disabled and that he did not expect that she could
return to work.
On March 13, 2013 OWCP forwarded a modified carrier job offer to appellant.
Appellant refused the position on April 3, 2013, referring to Dr. Macri’s February 8, 2013 report.
In May 2013 OWCP referred appellant to Dr. Karuna Reddy, a Board-certified
psychiatrist, for a second opinion evaluation. In a June 14, 2013 report, Dr. Reddy described the
employment injury, and appellant’s medical history and appellant’s pain symptoms plus sleep
impairment, low energy, poor concentration, and some anxiety. She performed a mental status
examination and diagnosed major depressive disorder, recurrent, of moderate severity, and
moderately severe stresses relating to her physical and emotional problems. Dr. Reddy
3

completed a psychiatric/psychological work capacity evaluation (OWCP Form 5a). She advised
that appellant could work eight hours a day in a job that was less physically demanding than
regular mail carrier duties such as sorting stamp mail and doing any mail corrections or anything
else in the office.
On June 27, 2013 OWCP accepted major depressive disorder, recurrent.
continued to submit treatment notes.

Dr. Macri

On July 13, 2013 the employing establishment offered appellant a modified city carrier
position for four hours a day, 8:00 a.m. to 10:00 a.m., and 4:00 p.m. to 6:00 p.m., effective
July 27, 2013. The job duties were: distribute, box, and case mail less than 20 pounds for no
more than two hours per day; prepare evening dispatches -- includes emptying collection boxes,
sorting mail by type into tubs, trays, hampers, and other general purpose containers, pushing,
pulling, and lifting were limited to 20 pounds for no more than two hours per day, and no
reaching with left arm greater than two hours per day, not greater than 20 pounds below the area
of the upper chest surrounding the axilla, lateral to the pectoral region. She was to grasp mail
less than 20 pounds at a time and place the mail in cases, post office boxes and other mail
transportation equipment. Reaching with the left arm was restricted to 20 pounds, two hours per
day. The offer indicated that the position was in compliance with appellant’s medical
restrictions which were no lifting greater than 20 pounds for more than two hours per day below
the area of the upper chest surrounding the axilla, lateral to the pectoral region, no pushing or
pulling with the left arm greater than 20 pounds for more than two hours per day, no reaching
with the left arm for more than two hours per day below the chest, no reaching above the left
shoulder for more than two hours per day with a 20-pound weight limit, and no climbing.
Appellant refused the position on July 19, 2013, stating that the requirements exceeded
her medical limitations, based on her doctor’s recommendations. On July 30, 2013 the
employing establishment informed OWCP that a search had been made within a 50-mile radius
for a full-time position within appellant’s restrictions and none were found.
By letter dated August 6, 2013, OWCP advised appellant that the position offered was
suitable. She was notified that if she failed to report to work or failed to demonstrate that the
failure was justified, pursuant to section 8106(c)(2) of FECA, her right to compensation for wage
loss or a schedule award would be terminated. She was given 30 days to respond.
In an undated response, appellant stated that the offered position was outside her
restrictions and that, as she would have to work alone on Saturday, she could not perform the
duties of the offered position. Appellant provided an August 22, 2013 report from Dr. Macri
who noted that she was right-hand dominant and described her complaint of severe, radiating left
shoulder pain. Following physical examination, the physician advised that, regarding her left
shoulder, she should avoid wear and tear, overuse or lifting, and was to stay within her
limitations of 15 to 18 pounds, and that she was restricted to not lifting above the axilla area.
Also submitted was a June 20, 2013 treatment note in which Dr. Macri described appellant’s
condition that day and indicated that she should avoid left shoulder wear and tear.
On September 12, 2013 OWCP ascertained that the offered position was still available.
In a September 12, 2013 letter, it advised appellant that her reasons for refusing the offered
position were not valid. Appellant was given an additional 15 days to accept and report to the
4

position, and advised that if she did not report to the job within 15 days of the date of the letter,
her entitlement to wage-loss and schedule award benefits would be terminated.
In September 16, 2013 correspondence, an employing establishment health resource
management specialist forwarded photographs representing the type of work and areas where
appellant would work. The letter indicated that appellant could utilize a rest bar as needed, and
she could seek assistance of fellow employees and management if any package appeared to be in
excess of 20 pounds.
Appellant telephoned OWCP on September 26, 2013 requesting an extension of time to
submit additional medical evidence. OWCP returned the call on September 27, 2013 and left her
a voicemail message stating that the September 12, 2013 letter did not provide an opportunity to
submit further medical evidence, just to report to work. On September 27, 2013 the employing
establishment notified OWCP that appellant had submitted medical evidence the previous day
indicating that she was totally disabled due to a urological condition. On September 30, 2013 the
employing establishment contacted OWCP, stating that appellant had reported to work on
Saturday, September 28, 2013 but when assigned tasks described on the job offer, stated that she
could not perform the tasks and left.
On October 2, 2013 Dr. Macri forwarded a September 26, 2013 duty status report (Form
CA-17) which advised that appellant could not work, stating, “please see dictated office visit
note of today.” On October 7, 2013 he forwarded a revised version of the September 26, 2013
duty status report, as of September 30, 2013. This report indicated that appellant had a lifting
limit of 12 to 15 pounds, that she could occasionally lift for less than four hours daily from the
waist to axilla area but not over her head. On October 23, 2013 Dr. Macri forwarded a
September 26, 2013 treatment note in which he again described appellant’s left shoulder pain.
The report also stated that a review of systems was negative for urinary frequency, urinary
incontinence, and urinary retention. Dr. Macri diagnosed rotator cuff syndrome of the right
shoulder, stating that despite right shoulder surgery her symptoms persisted and rendered her
unable to do any over the shoulder activity or lift, carry, or grasp anything greater than 15
pounds. He further advised that at the present time appellant was not able to lift any weight due
to urologic problems that might necessitate bladder surgery and was to see an urologist the
following day. Dr. Macri opined that she should apply for permanent disability, maintaining that
functionally and physically she could not return to the type of work she previously performed.
On November 6, 2013 the employing establishment advised that appellant had not
returned to work.
In a November 6, 2013 decision, OWCP terminated appellant’s wage-loss and schedule
award benefits because she refused an offer of suitable work. It found that the weight of medical
evidence rested with the opinions of Dr. Crosby and Dr. Reddy.
Appellant timely requested a hearing before a representative of OWCP’s Branch of
Hearings and Review. On December 20, 2013 the employing establishment again offered
appellant a part-time modified position. This included similar duties as those of the July 13,
2013 job offer except that the weight restriction was changed to 15 pounds. Appellant returned
to this position on December 20, 2013 for four hours per day.
5

Appellant thereafter submitted claims for compensation (CA-7 forms) for four hours
daily beginning December 20, 2013. OWCP informed her that the claims could not be processed
until hearings and review rendered its decision.
In correspondence dated January 9, 2014, appellant’s representative asserted that she had
not refused the job offer, maintaining that she reported for work and was willing to work within
her medical limitations, but the postmaster refused to modify the job based on a nonwork-related
condition.5 E-mail correspondence was attached in which the representative reiterated that since
appellant’s supervisor would not accommodate temporary restrictions he had technically
withdrawn the limited-duty offer at that time. Dr. Macri also submitted bimonthly treatment
notes.
At the hearing, held on June 11, 2014, appellant and her representative maintained that
she accepted the offered job on September 28, 2013 but the postmaster sent her home because no
work was available within Dr. Macri’s lifting restrictions. Appellant testified that she saw a
urologist on September 27, 2013, had a procedure, and went to work on September 28, 2013.
The hearing representative advised that she could submit evidence from the urologist.
Appellant thereafter submitted evidence previously of record, including the duty status
report revised by Dr. Macri on September 30, 2013. A June 27, 2014 disability slip indicated
that appellant had been seen by Dr. Joseph C. Clements, a Board-certified urologist, on
September 27, 2013 and had a cystoscopy. In a September 27, 2013 letter, faxed to the
postmaster, appellant noted that she tried to telephone him that day, indicating that she would
accept the job offer under protest and would report to work on Saturday, September 28.
On June 26, 2014 an employing establishment health management specialist with the
employing establishment maintained that when appellant reported to work she presented
restrictions for a nonwork-related medical condition which indicated that she was unable to lift
anything.6
By decision dated August 28, 2014, OWCP’s hearing representative affirmed the
November 6, 2013 decision. She noted that the evidence submitted by Dr. Clements merely
indicated that appellant was seen for a cystoscopic procedure of September 27, 2013 and
contained no diagnosis and did not provide work restrictions.
On February 2, 2015 appellant’s representative requested reconsideration. He asserted
that on September 27, 2013 appellant faxed a duty status report, stating that she had accepted the
offered position and that she had reported for work on September 28, 2013, but that she was sent
home. He further asserted that there was a difference in the weight restriction between
appellant’s physician (15 pounds) and OWCP’s referral physician (20 pounds) that required an
impartial medical examination for resolution. He forwarded a “work excuse” note dated
September 27, 2013 stating that appellant had a work restriction from September 27 to 29, 2013
5

At that time appellant was represented by Jeff Siciunas of the National Association of Letter Carriers.

6

Although the June 26, 2014 correspondence indicated that appellant reported for work on Friday, September 27,
2013, the 15th day following OWCP’s 15-day letter, she did not report to work until Saturday, September 28, 2013,
when she indicated she was restricted to no lifting.

6

of no lifting and that she could return to full duty on September 30, 2013. Also submitted was an
employing establishment time card noting that on September 28, 2013 appellant clocked in at
7:55 a.m. and left at 7:58 a.m.
Dr. Macri continued to treat appellant. On December 3, 2014 he advised that, to the best
of his knowledge, she had never denied any type of suitable job offered her and that, after having
a urologic procedure on Friday, she returned to work on Saturday, but could not lift anything
until the following Monday, when her supervisor sent her home. On January 28, 2015 he
diagnosed pain in joint involving shoulder region; osteoarthrosis, unspecified; neuralgia, neuritis,
and radiculitis; myofascial pain; muscle spasticity; insomnia, disorder unknown; depression; and
obesity.
In a merit decision dated April 9, 2015, OWCP denied modification of the prior
decisions. It explained that on September 12, 2013 appellant was given 15 days to accept the
modified position and did not do so.
On June 10, 2015 appellant’s representative requested reconsideration. He asserted that
appellant was unable to report for the offered position on September 27, 2013 because she had a
scheduled urological procedure that day, which Dr. Macri addressed in his September 26, 2013
treatment note. The representative maintained that, on September 26, 2013, appellant provided a
duty status report to the employing establishment which was within the 15-day time limitation to
accept the offered position, but that when she reported for work on September 28, 2013, she was
sent home because she had a two-day restriction on lifting and not because she refused the
offered position. He continued that on September 28, 2013 appellant inquired whether she
should report for work on September 30, 2013 and was told not to do so and to await further
instructions. The representative also reiterated that a conflict remained regarding the medical
restrictions and this required an impartial medical examination.
Appellant forwarded a brief form report dated September 27, 2013 from Dr. Clements,
stating that appellant could return to work on September 28, 2013 with no lifting for two days
following cystoscopy.
In August 4, 2015 correspondence, the employing establishment noted that appellant
initially refused the offered position on July 19, 2013. OWCP found the position suitable and
issued a 30-day letter on August 6, 2013 and a 15-day letter on September 12, 2013. The
employing establishment maintained that appellant failed to report to work on September 27,
2013 and failed to provide any explanation as to why she did not report. It described the duties
of the offered position and maintained that these were not outside appellant’s restrictions.
On August 12, 2015 appellant’s representative disagreed with the employing
establishment’s August 4, 2015 letter, arguing that under OWCP procedures, if the medical
evidence documents a condition that disables an employee, the job will be considered unsuitable.
Dr. Macri continued to submit reports. On July 14, 2015 he advised that appellant was not
refusing work and would return to work within her limitations.
In a merit decision dated October 29, 2015, OWCP denied modification of its prior
decisions. It reviewed the newly submitted evidence and found that the medical evidence
7

supported that the offered position was medically suitable at the time offered, and that
appellant’s monetary benefits were properly terminated.
Appellant’s representative requested reconsideration on January 29, 2016. He reiterated
his argument that appellant had timely accepted the offered position, alleging that by letter dated
September 27, 2013 she had accepted the offered position, and that the record contained
numerous documents supporting her position. In support of reconsideration she resubmitted her
letter dated September 27, 2013, and the June 27, 2014 disability slip from Dr. Clements. In a
November 5, 2015 treatment note, Dr. Macri noted that appellant had been unable to return to
work for two years because the employing establishment did not have a position that
accommodated her restrictions.
In a nonmerit decision dated February 23, 2016, OWCP denied review of the merits of
appellant’s claim. It noted that the evidence and argument submitted were duplicative or
repetitious and insufficient to warrant merit review.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(c) of FECA provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”7
It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.8 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.9 To justify termination, OWCP must show that the
work offered was suitable and that appellant was informed of the consequences of his refusal to
accept such employment.10 In determining what constitutes “suitable work” for a particular
disabled employee, OWCP considers the employee’s current physical limitations, whether the
work is available within the employee’s demonstrated commuting area, the employee’s
qualifications to perform such work and other relevant factors.11 The issue of whether an
employee has the physical ability to perform a modified position offered by the employing
establishment is primarily a medical question that must be resolved by medical evidence.12

7

5 U.S.C. § 8106(c).

8

Joyce M. Doll, 53 ECAB 790 (2002).

9

20 C.F.R. § 10.517(a).

10

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
11

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

12

Gayle Harris, 52 ECAB 319 (2001).

8

OWCP procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer or medical evidence of inability to do the work or travel to the job.13
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits on November 6, 2013 pursuant to section 8106(c) of FECA. OWCP
accepted left shoulder strain/contusion, left shoulder impingement, and left shoulder adhesive
capsulitis.14 The claim was later expanded to include major depressive disorder, recurrent.
On July 13, 2013 the employing establishment offered appellant a modified job. The
described job duties were: distributing, boxing and casing mail less than 20 pounds for no more
than two hours per day; preparing evening dispatches -- includes emptying collection boxes; and
sorting mail by type into tubs, trays, hampers and other general purpose containers. Pushing,
pulling, and lifting were limited to 20 pounds for no more than two hours per day and there was
to be no reaching with left arm greater than two hours per day, not greater than 20 pounds below
the area of the upper chest surrounding the axilla, lateral to the pectoral region. Appellant was to
grasp mail less than 20 pounds at a time and place the mail in cases, post office boxes, and other
mail transportation equipment. The job offer indicated that appellant was to begin work at 8:00
a.m. The Board finds the weight of the evidence establishes that appellant could perform the
offered job.
In brief correspondence dated February 2013, Dr. Smith, an attending psychologist,
diagnosed severe depression and severe anxiety. He opined that appellant was totally disabled
and that he did not expect that she could return to work. Dr. Smith, however, provided no
rationale or explanation to support his conclusion. His report is, therefore of diminished
probative value.15
Dr. Reddy, an OWCP referral psychiatrist, performed a mental status examination on
June 14, 2013 and reported her findings and conclusions. While the physician diagnosed a major
depressive disorder, she advised that appellant could work eight hours a day in a job that was less
stressful and less physically demanding than a letter carrier position.
As to her left shoulder condition, appellant, who is right-hand dominant, had left upper
extremity restrictions provided by both her attending physician Dr. Macri and Dr. Crosby, the
OWCP referral physician. In a comprehensive report dated December 4, 2012, Dr. Crosby
described appellant’s complaints, his review of the medical record, and physical examination
findings. He advised that, while appellant could not return to regular duties, she could perform
light-duty work for eight hours daily. Dr. Crosby placed restrictions on two hours of reaching
above the shoulder and operating a motor vehicle, with pushing, pulling, and lifting below chest
height limited to 20 pounds. On February 8, 2013 Dr. Macri agreed with Dr. Crosby’s
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Refusal of Job Offer, Chapter 2.814.5 (June 2013); see Lorraine C. Hall, 51 ECAB 477 (2000).
14

Supra note 3.

15

See Charles W. Downey, 54 ECAB 421 (2003).

9

recommendations with the exception that he would limit appellant’s lifting between the waist
and axillary region to 15 pounds. He later advised that appellant could lift 15 to 18 pounds. The
July 13, 2013 job offer comports with the 20-pound restriction provided by Dr. Crosby.
Dr. Macri did not explain why he disagreed with the 20-pound lifting limitation. The Board
therefore concludes that the weight of the evidence establishes that appellant could perform the
physical duties of the modified position at the time it was offered.
Appellant refused the position on July 19, 2013, stating that the requirements exceeded
her medical limitations. By letter dated August 6, 2013, OWCP advised her that the position
offered was suitable and notified her of the penalty provisions of section 8106(c)(2) of FECA.
She was afforded 30 days to respond. In an undated response, appellant maintained that the
offered position was outside her restrictions and attached August 22, 2013 reports from
Dr. Macri who advised that, for her left shoulder, she should stay within her limitations of 15 to
18 pounds, and lifting nothing above the axilla area. In a September 12, 2013 letter, OWCP
advised appellant that her reasons for refusing the offered position were not valid. It allowed her
an additional 15 days to accept and report to the position, and advised that if she did not do so
within 15 days of the date of the letter, her entitlement to benefits would be terminated.
The 15th day following the September 12, 2013 letter in which OWCP informed her that
she had 15 days to accept the offered position was September 27, 2013. Appellant telephoned
OWCP on September 26, 2013 for a time extension. OWCP returned the call on September 27,
2013 and left her a voicemail message telling her that the September 12, 2013 letter did not
provide an opportunity to submit further evidence, just to report to work. On September 27,
2013 the employing establishment notified OWCP that appellant had submitted medical
evidence the previous day indicating that she was totally disabled due to a urological condition.
On September 30, 2013 the employing establishment contacted OWCP, stating that appellant had
reported to work on Saturday, September 28, 2013, but when assigned tasks described on the job
offer, stated that she could not perform the tasks and left.
In October 2013 Dr. Macri forwarded various reports dated September 26, 2013. A
September 26, 2013 duty status report advised that appellant could not work. On a treatment
note dated September 26, 2013 the physician indicated that a review of systems was negative for
urinary frequency, urinary incontinence, and urinary retention. Dr. Macri advised that appellant
could not lift any weight due to urologic problems that might necessitate a bladder surgery. He
forwarded another copy of the September 26, 2013 duty status report, noting that it was revised
on September 30, 2013. This report indicated that appellant had a lifting limit of 12 to 15 pounds
and could occasionally lift, for less than four hours daily, from the waist to axilla area and not
over her head.
The Board has long held that OWCP must consider preexisting and subsequentlyacquired conditions in evaluation of suitability of an offered position.16 While Dr. Macri
indicated that appellant could not lift any weight on September 26, 2013 due to a urological
condition, his treatment note that day advised that a review of systems was negative for urinary
frequency, urinary incontinence, and urinary retention. Medical opinions which are speculative

16

Supra note 11.

10

or equivocal in character have little probative value.17 Likewise, a medical opinion not fortified
by medical rationale is of little probative value.18 As Dr. Macri’s September 26, 2013 reports are
contradictory and contain a conclusory explanation, they are insufficient to establish that
appellant could not perform the duties of the offered position on September 27, 2013 and provide
a sufficient reason to support that she could not report for work that day. Although appellant
reported for work on September 28, 2013, this was after the 15-day period and she immediately
left, indicating that she could not perform the duties.
The Board thus finds that OWCP properly terminated appellant’s wage-loss
compensation and schedule award benefits on November 6, 2013 because she refused an offer of
suitable work. At that time there was nothing in the record documenting that she had a
urological condition other than Dr. Macri’s contradictory report described above.
As the offered position was suitable at that time, where OWCP shows that an offered
limited-duty position was suitable based on the claimant’s work restrictions at that time, the
burden shifted to appellant to show that her refusal to work in that position was justified.19
Evidence subsequently submitted included a work excuse dated September 27, 2013
stating that appellant was seen by Dr. Clements that day and had a work restriction from
September 27 to 29, 2013 of no lifting and that she could return to full duty on
September 30, 2013. A second brief form report from Dr. Clements, dated September 27, 2013,
noted that appellant could return to work on September 28, 2013 with no lifting for two days
following cystoscopy. Also submitted was an employing establishment time card noting that on
September 28, 2013 appellant clocked in at 7:55 a.m. and left at 7:58 a.m. A June 27, 2014
disability slip indicated that appellant was seen in Dr. Clements’ office on September 27, 2013
and had a cystoscopy. Dr. Macri also continued to submit reports describing appellant’s
treatment. On December 3, 2014 the physician advised that, to the best of his knowledge,
appellant had never refused any type of suitable job offered her and that, after having a urologic
procedure on Friday, she returned to work on Saturday but could not lift anything until the
following Monday, when her supervisor sent her home.
The Board finds that none of this evidence is of sufficient rationale to establish that
appellant could not perform the duties of the offered position. There is no treatment note or any
report from Dr. Clements regarding the necessity for the cystoscopic procedure. The brief
disability slips contain no medical diagnosis or explanation as to why appellant could not lift.
The Board concludes that this evidence is of insufficient rationale to establish that appellant
could not perform the duties of the offered position on September 27, 2013.
Therefore, the Board finds that appellant’s reasons for refusing the offered position were
not acceptable, and OWCP properly terminated her wage-loss compensation based on her refusal

17

Frank Luis Rembisz, 52 ECAB 147 (2000).

18

Charles W. Downey, supra note 15.

19

Gloria J. Godfrey, 52 ECAB 421 (2003).

11

to accept a suitable work position.20 Also, as noted above, OWCP complied with its procedural
requirements in advising appellant that the position was suitable.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.21 Section 10.608(a) of OWCP’s regulations provides that a timely
request for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or argument that meet at least one of the standards enumerated in section
10.606(b)(3).22 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.23 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.24
ANALYSIS -- ISSUE 2
Appellant’s representative requested reconsideration on January 29, 2016. He reiterated
his contentions that appellant had, by letter dated September 27, 2013, accepted the offered
position and that the record contained numerous documents supporting her position. As the
representative did not assert that OWCP erroneously applied or interpreted the law or advance a
relevant legal argument not previously considered by OWCP, appellant was not entitled to a
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(3).25
With respect to the third above-noted requirement under section 10.606(b)(3), appellant
submitted copies of a September 27, 2013 letter and a June 27, 2014 disability slip. This
evidence, however, was initially submitted to OWCP on July 1, 2014 and had previously been
reviewed by OWCP’s hearing representative in the decision dated August 28, 2014.
Appellant also submitted a November 5, 2015 treatment note from Dr. Macri. He
indicated that appellant had been unable to return to work for two years because the employing

20

See Sandra R. Shepherd, 53 ECAB 735 (2002).

21

5 U.S.C. § 8128(a).

22

20 C.F.R. § 10.608(a).

23

Id. at § 10.608(b)(3).

24

Id. at § 10.608(b).

25

Id. at § 10.606(b)(3); see R.M., 59 ECAB 690 (2008).

12

establishment did not have a position that accommodated her restrictions. Dr. Macri, however,
had rendered this opinion in previous reports that had been reviewed by OWCP.
Evidence or argument that repeats or duplicates evidence previously of record has no
evidentiary value and does not constitute a basis for reopening a case.26
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by it, OWCP properly denied her reconsideration request.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective November 6, 2013 pursuant to 5 U.S.C. § 8106(c), and that it properly denied her
request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2016 and October 29, 2015
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 9, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

26

J.P., 58 ECAB 289 (2007).

13

